Exhibit 10.1






PURCHASE AGREEMENT




     THIS PURCHASE AGREEMENT (the “Agreement”) is made as of the 28th day of
January, 2010 (the “Effective Date”) between DayStar Technologies, Inc., a
Delaware corporation (the “Company”), and Peter Alan Lacey (the “Purchaser”).
The Company and the Purchaser are sometimes referred to individually as a
“Party” and collectively as the “Parties.”



RECITALS




     The Company desires to issue and the Purchaser desires to purchase a
secured promissory note (the “Note”) in substantially the form attached hereto
as Exhibit A.



AGREEMENT




     Now, therefore, in consideration of the above Recitals and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows:



1. PURCHASE AND SALE OF NOTE.




     1.1 Sale and Issuance of Note. Subject to the terms and conditions of this
Agreement, the Purchaser agrees to purchase at the Closing (as defined below),
and the Company agrees to sell and issue to the Purchaser at the Closing: the
Note in substantially the form attached hereto as Exhibit A in the principal
amount of US$250,000.

1.2      Closing; Delivery.     (a) Closing Date. The closing of the purchase
and sale of the Note (the “Closing”)  

shall be held on January 28, 2010 or as soon thereafter as practicable (the
“Closing Date”) at a place and time to be determined by the Company and
Purchaser.

     (b) Deliveries at Closing. At the Closing (i) the Purchaser will deliver to
the Company payment of the Purchase Price with respect to the Note by wire
transfer from the Purchaser to a bank designated by the Company and the executed
counterpart signature pages to the Security Agreement (as defined below); and
(ii) the Company shall issue and deliver to the Purchaser the executed Note in
favor of the Purchaser and the executed counterpart signature pages to the
Security Agreement (as defined below).

     (c) Purchase Price. The “Purchase Price” of the Note shall equal the
principal amount of the Note.

     1.3 Use of Proceeds. The Company shall use the proceeds related to the sale
of the Note for (i) operating capital and (ii) funding of the Company’s ongoing
research and development and related business operations.

2. SECURITY INTEREST. The indebtedness represented by the Note shall be secured
by certain assets of the Company as set forth in that certain Amended and
Restated Security

--------------------------------------------------------------------------------



Exhibit 10.1




Agreement, dated as of January 28, 2010 by and between the Company and the
Purchaser attached hereto as Exhibit B (the “Security Agreement”).

3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY. The Company hereby
represents and warrants to the Purchaser as follows: 3.1 Corporate Power. The
Company has all requisite corporate power to execute and deliver this Agreement
and to carry out and perform its obligations under the terms of this Agreement.

     3.2 Authorization. All corporate action on the part of the Company, its
directors and its shareholders necessary for the authorization, execution,
delivery and performance of this Agreement by the Company and the performance of
the Company’s obligations hereunder, including the issuance and delivery of the
Note, has been taken prior to the Closing. This Agreement and the Note when
executed and delivered by the Company shall constitute valid and binding
obligations of the Company enforceable in accordance with their terms, subject
to laws of general application relating to bankruptcy, insolvency, the relief of
debtors and, with respect to rights to indemnity, subject to federal and state
securities laws.

     3.3 Issuance of the Securities. The Note is duly authorized and, when
issued and paid for in accordance with this Agreement, the Note will be duly and
validly issued.

     43.4 Governmental Consents. All consents, approvals, orders, or
authorizations of, or registrations, qualifications, designations, declarations,
or filings with, any governmental authority, required on the part of the Company
in connection with the valid execution and delivery of this Agreement, the
offer, sale or issuance of the Note or the consummation of any other transaction
contemplated thereby or hereby shall have been obtained and will be effective at
the Closing or, except for notices required or permitted to be filed with
certain state and federal securities commissions, which notices will be filed on
a timely basis.

     3.5 No Conflicts. The execution, delivery and performance of this Agreement
by the Company and the performance of the Company’s obligations hereunder,
including the issuance and delivery of the Note, will not (a) breach any law to
which the Company or any of its subsidiaries or any of their assets is subject
or any provision of its organizational documents, (b) breach any contract, order
or permit to which the Company or any of its subsidiaries is a party or by which
it is bound or to which any of its assets is subject, or (c) trigger any rights
of first refusal, preferential purchase, or similar rights.

     3.6 Offering. Assuming the accuracy of the representations and warranties
of the Purchaser contained in Section 4 hereof, the offer, issue, and sale of
the Note is and will be exempt from the registration and prospectus delivery
requirements of the Securities Act of 1933, as amended (the “1933 Act”), and
have been registered or qualified (or are exempt from registration and
qualification) under the registration, permit, or qualification requirements of
all applicable state securities laws.

4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER.

The Purchaser represents, warrants and covenants to the Company as follows:

--------------------------------------------------------------------------------



Exhibit 10.1




     4.1 Purchase for Own Account. The Purchaser represents that it is acquiring
the Note solely for its own account and beneficial interest for investment and
not with a view to or for sale in connection with any distribution of the Note,
has no present intention of selling, granting any participation in the same, and
does not presently have reason to anticipate a change in such intention.

     4.2 Information and Sophistication. The Purchaser acknowledges that it has
received all the information it has requested from the Company and it considers
necessary or appropriate for deciding whether to acquire the Note. The Purchaser
represents that it has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the offering of the Note
and to obtain any additional information necessary to verify the accuracy of the
information given the Purchaser. The Purchaser further represents that it has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risk of this investment.

     4.3 Ability to Bear Economic Risk and Knowledge of Certain Risk Factors.
The Purchaser acknowledges that investment in the Note involves a high degree of
risk, and represents that it is able, without materially impairing its financial
condition, to hold the Note for an indefinite period of time and to suffer a
complete loss of its investment. The Purchaser has evaluated the risks involved
in investing in the Note, and has determined that the Note is a suitable
investment for the Purchaser.

     4.4 Further Limitations on Disposition. Without in any way limiting the
representations set forth above, the Purchaser further agrees not to make any
disposition of all or any portion of the Note unless and until there is then in
effect a registration statement under the 1933 Act covering such proposed
disposition and such disposition is made in accordance with such registration
statement or such disposition does not require registration under the 1933 Act
or any applicable state securities laws. In the event that Purchaser seeks to
make a disposition of all or any portion of the Note in the absence of
registration under the 1933 Act and any applicable state securities laws,
Purchaser shall furnish an opinion of counsel reasonably satisfactory in form
and in substance to the Company that such disposition is exempt from
registration under the 1933 Act and any applicable state securities laws.

5.      MISCELLANEOUS.     5.1 Binding Agreement. The terms and conditions of
this Agreement shall inure to the  

benefit of and be binding upon the respective successors and assigns of the
Parties. Nothing in this Agreement, express or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.

     5.2 Governing Law; Waiver of Jury Trial. This Agreement shall be governed
by and construed under the laws of the State of California without giving effect
to the conflict of laws provisions thereof that would require the application of
the law of another jurisdiction. THE PARTIES EACH HEREBY, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, WAIVE THEIR RESPECTIVE RIGHTS TO JURY TRIAL OF ANY
DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER AGREEMENTS

--------------------------------------------------------------------------------



Exhibit 10.1




RELATING HERETO OR ANY DEALINGS AMONG THEM RELATING TO THE TRANSACTIONS.

     5.3 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

     5.4 Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

     5.5 Notices. Any notice required or permitted under this Agreement or the
Note shall be given in writing and shall be deemed effectively given upon
personal delivery, upon confirmation of facsimile delivery, one day after
deposit with a national overnight courier service, or three days after deposit
with the United States Post Office, postage prepaid, addressed to the Company at
2972 Stender Way, Santa Clara, California 95054, or to the Purchaser at its
address shown on the signature page hereto, or at such other address as such
Party may designate in writing to the other Party.

     5.6 Modification; Waiver. No modification or waiver of any provision of
this Agreement or consent to departure therefrom shall be effective unless in
writing and approved by the Company and the Purchaser.

     5.7 Expenses. Company and Purchaser shall bear the entire cost of its own
expenses and legal fees incurred on its behalf with respect to this Agreement,
the Security Agreement and the Note and the transactions contemplated hereby and
thereby. If any action at law or in equity is necessary to enforce or interpret
the terms of this Agreement, the Note, the Security Agreement or any other
agreement entered into in conjunction herewith or therewith, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.

     5.8 Entire Agreement. This Agreement, the Security Agreement, the Note, and
the Exhibits hereto and thereto constitute the full and entire understanding and
agreement between the Parties with regard to the subjects hereof and no Party
shall be liable or bound to any other in any manner by any representations,
warranties, covenants and agreements except as specifically set forth herein and
therein.

     5.9 Interpretation; Rules of Construction. The words “include”, “includes”
and “including” when used in this Agreement shall be deemed in each case to be
followed by the words “without limitation”. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. The parties hereto agree that they
have been represented by legal counsel during the negotiation and execution of
this Agreement and the Note and, therefore, waive the application of any law,
regulation, holding or rule of construction providing that ambiguities in an
agreement or other document shall be construed against the party drafting such
agreement or document.



[Signature Page Follows]




--------------------------------------------------------------------------------



Exhibit 10.1




     IN WITNESS WHEREOF, the Parties have executed this PURCHASE AGREEMENT as of
the date first written above.

COMPANY:    DayStar Technologies, Inc.,      a Delaware corporation        By: 
   

--------------------------------------------------------------------------------

    Name:    Patrick J. Forkin III      Title:    Sr. VP Corporate Development &
Strategy    PURCHASER:         




Name: Peter Alan Lacey
Address:




[SIGNATURE PAGE TO PURCHASE AGREEMENT]

--------------------------------------------------------------------------------